DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Election/Restrictions
Applicant’s election without traverse of claims 1, 8, 9 and 16 in the reply filed on September 12, 2022 is acknowledged.
Response to Amendment
All elected claims 1, 8, 9 and 16 and newly added claims 17-21 are examined in this non-final office action. Should independent claims 1 and 9 become allowable, withdrawn claims may be rejoined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 recites the limitation "the retail entity" in claim line 10.  There is insufficient antecedent basis for this limitation in the claim. Please correct to “a retail entity.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 9 and 16-21 are rejected under 35 USC 102(a)(1) as being anticipated by Breitenbach et al., US 2002/0016729 “Breitenbach.”
Breitenbach teaches all the limitations of claims 1, 8, 9 and 16-21. 
For example in Breitenbach see at least:
(underlined art text is for emphasis)
Regarding claim 9: (currently amended): A method of managing databases for multiple event shopping, comprising:
[Breitenbach: 0015] The present invention is directed to a computer-based system and method for allowing an event participant, as opposed to an event planner, to schedule and status one or more events at a remote computing platform and the provisions of products and/or services associated with those events in order to more efficiently and accurately schedule events and the provisions of products and/or services associated with the events. The system and method include an event-based scheduling software application which automates and combines/integrates all the tasks and sub-tasks required to plan, conduct, status, and report a complex event and the various ancillary products and services that may be associated with the event. The event-based scheduling system and method provide horizontal integration of each sub-task across each and every task and also provide vertical integration of all of the sub-tasks within each task.
maintaining a plurality of customer event databases exclusively associated with a first customer, wherein each of the plurality of event databases corresponds to one of a plurality of events corresponding to the first customer;
[Breitenbach: 0107] FIG. 8 shows how the data works or flows. As shown in FIG. 8, data is aggregated into a database 80 from various data input sources, including event participant data 81, event and task data 82, business partner data 83, and the like. Please note: Various data input sources qualify as databases e.g. Business Partner Data
filtering product information sets based on a set of predefined event attributes and customer specified attributes maintained within a first customer event database, of the plurality of customer event databases, exclusively associated with the first customer and a first event of the plurality of events corresponding to the first customer, and
[Breitenbach: 0164] The event-based scheduling system 1 allows authorized users to request catering for an event. Catering requests can range from simple pre-packaged menu items to full-service custom events. In order to expedite simple requests, an “Express Service” option can be available with more complex requests handled by a “Full Service” option. Catering can be requested directly or as a supporting service during conference room/event scheduling. Preferably, a section for FAQs is provided where users can get answers to the most commonly asked catering questions.
[Breitenbach: 0202] The system can include multiple levels of catering services, such as, for example, an express catering option and a full catering option. An express catering service option can allow the end-user to enter the minimal amount of data required to generate a standard catering request. Specific details about the end-user can be obtained from the profile associated with the end-user’s log-on name. Preferably, the express catering request may request that the end-user enter the following exemplary event information: 
[Breitenbach: 0204] Once the event information has been specified the event participant can enter catering information. The end-user can specify the following information for each meal required for the event: Please see “Exemplary Data Elements for a Meal Description” on page 17 for customer specified attributes.
[Breitenbach: 0205] The full catering service option provides the end-user with the ability to order food for locations outside of the building and also provides more options for customizing a catering request. …
Please note: Express Catering and Full Service Catering indicate a set of predefined event attributes. Pre-packaged Express Meals indicate a limited range of meal selections vs more complex options offered by Full Service Catering.
identifying a limited subset of products, of the hundreds of thousands of available products offered for sale by [the] a retail entity, that are relevant to the first event;
[Breitenbach: 0015] … The system and method include an event-based scheduling software application which automates and combines/integrates all the tasks and sub-tasks required to plan, conduct, status, and report a complex event and the various ancillary products and services that may be associated with the event.
[Breitenbach: 0016] The event-based scheduling application comprises a plurality of tasks, modules or business logic components, including tasks that are linked to the event and sub-tasks that are integrated across multiple tasks. The tasks include ancillary products and services that are typically associated with a particular event, such as conference room or meeting room location, room capacity, room availability, catering, audio/visual, copying (e.g., reprographics), maintenance and repair, janitorial, mail room and mail distribution, accounting, billing, hotel, temporary labor, temporary office space, concierge, personal assistant services, parking, office equipment and office supplies, etc.
causing a graphical user interface, displayed through a customer computing device, to limit a display of potential products to display a subset of product representations, of hundreds of thousands of potential product representations of the hundreds of thousands of products offered for sale by the retail entity, wherein each product representation of the subset of product representations corresponds to one of the subset of products to be considered for purchase by the first customer for use with the first event; and
In Breitenbach see at least:
[Breitenbach: 0097] FIG. 3 shows an exemplary input screen 15 that can be displayed to an event participant at a remote terminal, such as the computing platform 2 of FIG. 1, for inputting data relating to an event (and the products, services, and people associated with the event) into the event-based scheduling system 1. For example, the input screen 15 allows the event participant to arrange and schedule products, services, and people, and an output screen (not shown) allows clients to view and status data and information such as, for example, a report of the results associated with a particular event or process.
[Breitenbach: 0284] FIG. 24B shows an exemplary menu screen 623 that can appear. A `Menu` button 624 is provided for the event participant to use in selecting different menu choices. At this time, the event participant can select the menu items for the particular meeting by clicking on the menu of his or her choice. As shown in FIG. 24B, the event participant can click the `Basket` button 625 to place any of the items in a designated area, such as a shopping basket. Preferably, the event participant can view the contents of his or her shopping basket 626, as shown in FIG. 24C. The event participant can continue ordering items by clicking the `Menu` button 627 (to return to the main Menu). When the event participant is finished ordering, he or she can click the `Done` button 628.
incorporating within a first event database of the plurality of customer event databases, which corresponds to the first event exclusively associated with the first customer, a product identifier for each selected product from the subset of products that are selected by the first customer and intended to be purchased by the first customer and be associated with the first event.
[Breitenbach: 0126] FIG. 12 shows another exemplary system architecture having decentralized processing. In an embodiment having decentralized processing, some of the data, information, and hosting can occur at remote locations external to the central event scheduling system server 22, such as at a client server(s) 25 located behind the firewall of a client, etc., or otherwise external to the central event scheduling system server 22. As shown in FIG. 12, the event-based scheduling system includes one or more event participant interfaces 20, one or more remote event scheduling system servers 25, communications link(s) 21, the central event scheduling system 22, communications link(s) 23, and one or more business partner interfaces 24. This figure shows that different functions can be hosted at different locations. As shown, the event-based scheduling system can be implemented having both a centralized and a decentralized component(s), wherein some event participants and business partners are connected directly into the centralized system server 22 and other event participants and business partners are connected indirectly into the centralized system server 22 through a remote system server 25. This is just another way of implementing the event-based scheduling system of the present invention. Please note: Centralized and decentralized components indicate distributed databases.
[Breitenbach: 0297] To generate the Customizable Catering Report, a user enters the necessary filtering, sorting and grouping criteria, as shown in screen 673 of FIG. 29C. Each report can be filtered by company, location, building, date, time, provider, payment type, status, and cost center. This report can be grouped/sorted by company, location, building, delivery date, delivery time, service provider, payment type, cost center, and status.
[Breitenbach: 0298] FIG. 29D shows an exemplary Customizable Catering Report 674. This report provides information such as: company name, location, building, order contact, delivery date, room event date/time (if applicable), number of guests, order status, special instructions, amount due, service provider, payment type, cost center, Shelf Keeping Unit (SKU) number, item name, item description, quantity, and by-item pricing. The SKU number allows a provider to identify a particular service item.
[Breitenbach: 0299] In addition, the user has the option to show subtotals for the selected grouping criteria by clicking on the Show Subtotals box 675 at the bottom of the Grouping section, as shown in FIG. 29C. Before submitting the report, the report parameters may be saved by clicking on the checkbox next to the Save Report Parameters As box 676. The sorting and filtering criteria will be saved in the “My Saved Reports” pull-down 677 at the top of the screen.
[Breitenbach: 0300] FIGS. 30A and 30B show exemplary Catering Production Reports 678 and 679. This report provides information about report details including: order number, requestor, location, delivery date/time, provider, SKU number, quantity, item name, item description, and status. The report also provides totals for catering orders, food category and Item SKUs. It is filtered by company (if applicable), status, date, and time.
[Breitenbach: 0301] FIGS. 31A and 31B show an exemplary Catering Sales Report 680 and 681. As shown, information on this report can include: company, location, building, order contact, location, order number, number of guests, delivery date/time, room event date/time (if applicable), provider, payment type, profit center, amount due, SKU number, item name, item description, quantity, and by-item price. This report can be filtered by company, location, building, and date/time.
Regarding claim 1: Rejection is based upon the disclosures applied to claim 9 and further upon disclosures pertaining to system-level computing structures, e.g. servers, databases, networks, remoted computing devices.
Regarding claims 8 and 16-21: Rejections are based upon the disclosures applied to claims 1 and 9.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2011/0191222 (Mashiach et al.) “Systems and Methods for Managing Event,” discloses:
[0013] A computer-implemented method for managing event planning is disclosed. The method includes receiving, by a portal, requests from entities to become members; selectively granting the requests by the portal; receiving information by the portal from a plurality of first members; creating member files in a database using the received information in response to requests from the first members, the files corresponding to the first members; receiving an information request by the portal from a second member; and selectively supplying by the portal to the second member, information from at least one of the files, the supplied information being selected based on the requests.
[0129] FIG. 7 shows exemplary components and information that may be displayed by web server application 520 (FIG. 5), consistent with the present invention. As shown, web server application 520 may display an ecommerce storefront 700 that may allow reseller members to resell products and services, as outlined in step 634 (FIG. 6). This information may be displayed as a web page and/or user interfaces. Orders placed through storefront 700 may result in purchase orders generated, delivered, and paid for via payment method 800, as described below.
[0131] Reseller members may populate the selected storefront template with electronic artifacts. Such artifacts may include, for example, logos 702, terms & conditions 706, photographs, marketing information, products information, services information, pricing information, and other information that may assist reseller members in selling products and services for events. Logos 702 may identify the reseller member. Alternatively, logos 702 may identify other members or third-parties.
US 2013/0198026 (Platzker et al.) “Methods and System for an Event Marketplace,” discloses:
[0008] Certain embodiments disclosed herein include an event planning system. The system comprises a first interface for communicating with a plurality of user devices; a second interface for communicating with a plurality of systems of service providers; a progressive accuracy module for at least iteratively computing a set of total cost estimations of the event based in part on an event specification and information retrieved from one or more of the plurality of systems of service providers; and a cost optimizer for providing at least an optimal set of service providers matching the event specification, wherein the optimal set of service providers is ranked by their total cost estimations, the total cost estimation is a function of at least a proposal for a respective service.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M POND/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        September 29, 2022